DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Priority
Acknowledgement is made of the applicant’s claim to priority as a continuation of parent application 15/594358, now, U.S Patent No. 10963931.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/21/2021 and 05/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10963931. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant application
U.S. Patent No. 10963931
1. A method, comprising: 


storing, in a data storage of a server computer hosting a virtual reality world, a platonic object identifying a list of objects as different versions of the platonic object, wherein when a new version of the platonic object is created, the new version of the platonic object is appended to the list of objects; 



storing, in the data storage, a respective blueprint of each respective object in the list of objects, the respective blueprint identifying a set of resource objects that are used to construct the respective object in the virtual reality world; 




storing, in the data storage, a provenance node for the respective object in the list of objects, wherein the provenance node of the respective object identifies: 
the platonic object; 

a set of access control parameters of the respective object, wherein each of the set of resource objects has a respective provenance node having access control parameters; and 
controlling, by the server computer, access to instances of the platonic object according to access control parameters stored in the provenance node.





2. The method of claim 1, wherein the respective object has a shape and a size in the virtual reality world.

3. The method of claim 2, wherein the blueprint identifies: positions of the set of resource objects relative to each other within the respective object.

4. The method of claim 2, wherein the set of access control parameters identified in the provenance node for the respective object includes at least one parameter identifying a permission to modify a blueprint of the respective object.

5. The method of claim 4, wherein the permission indicates whether the respective object is modifiable by a user other than a creator in creating a new object.

6. The method of claim 4, wherein the permission indicates whether the resource objects of the respective object are extractable for use in a context outside of the respective object.

7. The method of claim 2, wherein each instance of a first object in the list of objects that are different versions of the platonic object is created as an instance of the platonic object having an indication of a version corresponding to the first object.

8. The method of claim 7, wherein in response to a request to render the instance of the first object, the method further comprises: determining availability of a second object in the list of objects that are different versions of the platonic object, wherein the second object is a successor version of the first object; and processing migration from the instance of the first object to an instance of the second object.

9. The method of claim 8, wherein the server computer automatically initiates and completes the migration based on a compatibility between the first object and the second object and a preference of a user of the instance of the first object.

10. The method of claim 8, wherein the processing the migration includes prompting a user of the instance of the first object to test an instance of the second object and accepting the instance of the second object as a replacement of the instance of the first object.

11. The method of claim 8, wherein the instance of the first object is used in construction of a virtual object; and the processing the migration includes creating an update or upgraded version of the virtual object by replacing the instance of the first object with an instance of the second object.

12. The method of claim 2, wherein the set of access control parameters identified in the provenance node for the respective object identifies a license for the respective object.

13. The method of claim 2, wherein the set of access control parameters identified in the provenance node for the respective object identifies a price for the respective object.

14. The method of claim 2, wherein the respective provenance node of each of the set of resource objects identifies a first price and a first creator.

15. The method of claim 14, wherein in response to a sale of an instance of the respective object, the method further comprises: acquiring, automatically by the server computer, an instance of each of the set of resource objects of the respective object according to the first price from the first creator.
1. A method implemented for a three-dimensional virtual reality world, the method comprising: 
storing, in a data storage of a server computer hosting the virtual reality world, a platonic object identifying a list of objects as different versions of the platonic object, wherein the platonic object is a version-neutral representation of objects within the list of objects, wherein when a new version of the platonic object is created, the new version of the platonic object is appended to the list of objects; 
storing, in the data storage, a respective blueprint of each respective object in the list of objects, the respective blueprint identifying a set of resource objects that are used to construct the respective object in the virtual reality world, and the respective blueprint identifying connections of the set of resource objects to each other within the respective object; 
storing, in the data storage, a provenance node for the respective object in the list of objects, wherein the provenance node of the respective object identifies: 
the platonic object; a creator of the respective object; and 
a set of access control parameters of the respective object, wherein each of the set of resource objects has a respective provenance node having access control parameters; and 
controlling, by the server computer, access to instances of the platonic object according to access control parameters stored in the provenance node for the respective object and the respective provenance node of the each of the set of resource objects of the respective object.

2. The method of claim 1, wherein the respective object has a shape and a size in the virtual reality world.

3. The method of claim 2, wherein the blueprint identifies: positions of the set of resource objects relative to each other within the respective object.

4. The method of claim 2, wherein the set of access control parameters identified in the provenance node for the respective object includes at least one parameter identifying a permission to modify the blueprint of the respective object.

5. The method of claim 4, wherein the permission indicates whether the respective object is modifiable by a user other than the creator in creating a new object.

6. The method of claim 4, wherein the permission indicates whether the resource objects of the respective object are extractable for use in a context outside of the respective object.

7. The method of claim 2, wherein each instance of a first object in the list of objects that are different versions of the platonic object is created as an instance of the platonic object having an indication of a version corresponding to the first object.

8. The method of claim 7, wherein in response to a request to render the instance of the first object, the method further comprises: determining availability of a second object in the list of objects that are different versions of the platonic object, wherein the second object is a successor version of the first object; and processing migration from the instance of the first object to an instance of the second object.

9. The method of claim 8, wherein the server computer automatically initiates and completes the migration based on a compatibility between the first object and the second object and a preference of a user of the instance of the first object.

10. The method of claim 8, wherein the processing the migration includes prompting a user of the instance of the first object to test an instance of the second object and accepting the instance of the second object as a replacement of the instance of the first object.

11. The method of claim 8, wherein the instance of the first object is used in construction of a virtual object; and the processing the migration includes creating an update or upgraded version of the virtual object by replacing the instance of the first object with an instance of the second object.

12. The method of claim 2, wherein the set of access control parameters identified in the provenance node for the respective object identifies a license for the respective object.

13. The method of claim 2, wherein the set of access control parameters identified in the provenance node for the respective object identifies a price for the respective object.

14. The method of claim 2, wherein the respective provenance node of each of the set of resource objects identifies a first price and a first creator.

15. The method of claim 14, wherein in response to a sale of an instance of the respective object, the method further comprises: acquiring, automatically by the server computer, an instance of each of the set of resource objects of the respective object according to the first price from the first creator.


Similarly, the rest of the independent and dependent claims of the instant application are analogous to the rest of the independent and dependent claims of U.S. Patent No. 10963931.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Discretionary Access Controls for a Collaborative Virtual Environment by Wright et al: As collaborative virtual environments (CVEs) are more widely used, participant access to CVE objects and information becomes a significant concern. In virtual reality games, storefronts, classrooms, and laboratories, for example, the need to control access to spaces and objects is integral to the security of activities taking place there. However, limited access controls are typically available in CVEs. Often, such controls are course-grained, only protecting against movements by unauthorized participants into specific areas. In answer to this deficiency, we offer a discretionary access control (DAC) system based on traditional concepts of users and groups, and tailored to the needs of a CVE. Our system, called WonderDAC, includes the ability to restrict movement into areas, as well as control interactions with objects. A basic WonderDAC prototype has been implemented within the Project Wonderland CVE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438